                    Case 19-50794-JKS         Doc 51     Filed 06/24/21     Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In Re:                                               : Chapter 11
                                                     :
Woodbridge Group of Companies, LLC,                  : Case No.: 17-12560-BLS
                                                     :
                         Debtors.                    :
                                                     :
Michael Goldberg,                                    :
                                                     :
            Plaintiff,                               :
                                                     :
v.                                                   :
                                                     :
Mainstar Trust, Custodian for the Benefit of         :
Sherry L Collver and Sherry L Collver,               : Adv. Proc. No.: 19-50794
                                                     :
            Defendant.                               :
                                                     :


                           MEDIATOR’S CERTIFICATE OF COMPLETION

       In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that mediation was resolved in the following manner:

(a) The following individuals were present:

     (1) Counsel (name and party representing):

            Counsel for Plaintiffs: Jeffrey Nolan, Esq. of Pachulski Stang Ziehl & Jones
            Counsel for Defendant: pro se

(b) The following parties failed to appear and/or participate as ordered:

     (1) Parties (name and capacity): None

(c) The outcome of the mediation conference was:

                          The matter has been completely resolved and counsel (or parties) should file
                          an appropriate stipulation and proposed order within twenty (20) days.

                          The matter has been partially resolved and counsel (or parties) have been
                          instructed to file an appropriate stipulation and proposed order regarding those



2530779v1
                Case 19-50794-JKS      Doc 51     Filed 06/24/21     Page 2 of 2




                   claims or issues which have been resolved within twenty (20) days.
                   The following issues remain for this court to resolve:

                   The matter has not been resolved and should proceed to trial.

            X      OTHER: The parties were able to completely resolve this with the assistance of the
                   mediator prior to a formal mediation session.



Dated: June 24, 2021                             Mediator

                                                 /s/ Leslie A. Berkoff
                                                 Leslie A. Berkoff (#4584)
                                                 MORITT HOCK & HAMROFF LLP
                                                 400 Garden City Plaza
                                                 Garden City, NY 11530
                                                 (516) 873-2000




2530779v1
